Name: Commission Regulation (EEC) No 1294/81 of 14 May 1981 modifying Regulation (EEC) No 3510/80 concerning amounts expressed in European units of account
 Type: Regulation
 Subject Matter: monetary relations;  monetary economics;  free movement of capital
 Date Published: nan

 Important legal notice|31981R1294Commission Regulation (EEC) No 1294/81 of 14 May 1981 modifying Regulation (EEC) No 3510/80 concerning amounts expressed in European units of account Official Journal L 129 , 15/05/1981 P. 0049 - 0050Commission regulation (EEC) No 1294/81of 14 May 1981modifying Regulation (EEC) No 3510/80 concerning amounts expressed in European units of acountTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Regulation (EEC) No 3322/80 of 16 December 1980 establishing a multi-annual scheme of generalized tariff preferences and its application for 1981 in respect of certain industrial products originating in developing countries [1], and in particular Article 1 thereof,Having regard to Council Regulation (EEC) No 3320/80 of 16 December 1980 opening, allocating and providing for the administration of Community tariff preferences for textile products originating in developing countries and territories [2], and in particular Article 1 thereof,Having regard to Council Regulation (EEC) No 3321/80 of 16 December 1980 establishing a multiannual scheme of generalized tariff preferences and its application for 1981 in respect of certain agricultural products originating in developing countries [3], and in particular Article 1 thereof,Having regard to Decision 80/1185/ECSC of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, of 16 December 1980 applying for 1981 generalized tariff preferences for certain steel products originating in developing countries [4], and in particular Article 1 thereof,Whereas, by virtue of Council Regulation (EEC, Euratom) No 3308/80 [5], as from 1 January 1981 the Community has replaced the European unit of acount by the ECU ;Whereas, to take acount of monetary evolution, it is necessary to modify the amounts in European units of acount fixed in 1979 in Articles 6 and 9 of Commission Regulation (EEC) No 3510/80 of 23 December 1980 on the definition of the concept of originating products for the purposes of the application of tariff preferences granted by the European Economic Community in respect of certain products from developing countries [6] ;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Origin,HAS ADOPTED THIS REGULATION :Article 1Regulation (EEC) No 3510/80 is hereby amended as follows :1. In Article 6 (2) the amount "1420 EUA" shall be replaced by "1620 ECU".2. In Article 9 (2) the amounts "90 EUA" and "285 EUA" shall be replaced by "105 ECU" and "325 ECU".3. The footnote to Article 6 shall be replaced by the following :"In application of Article 2 (4) of Regulation (EEC) No 2779/78 of 23 November 1978 the equivalent in national currencies of the ECU is as follows :1 ECU = | Belgian franc/Luxembourg franc | 40,5722 || German mark | 2,53405 || Dutch florin | 2,75049 || Pound sterling | 0,587199 || Danish krone | 7,82280 || French franc | 5,87764 || Italian lira | 1207,64 || Irish pound | 0,675378 || Greek drachma | 60,8368 |The amounts in the national currencies which result from the conversion of the amounts, expressed in ECU, can be rounded up."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply with effect from 1 May 1981This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 May 1981.For the CommissionKarl-Heinz NarjesMember of the Commission[1] OJ No L 354, 29. 12. 1980, p. 114.[2] OJ No L 354, 29. 12. 1980, p. 1.[3] OJ No L 354, 29. 12. 1980, p. 82.[4] OJ No L 354, 29. 12. 1980, p. 202.[5] OJ No L 345, 20. 12. 1980, p. 1.[6] OJ No L 368, 23. 12. 1980, p. 1.--------------------------------------------------